DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment filed 03/24/2014.
Claim Status
The claim status include:
           Cancelled Claims:  4-5, 11 and 17.
	Claims 1, 7 and 13 have been amended. 
          No New Claims have been entered.
Examiner’s Amendments
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendments, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Jim Joseph at (214) 529-9030 on 02/10/2022.
The Following Claims have been amended.
Please cancel claim 4.
Please amend claims 1, 7 and 13 as follows:
Claim 1:
(Currently Amended) A computer-implemented method of decentralized
block chain voting, the method comprising:
retrieving, by a computing device, polling data including a plurality of polling options and an option identifier associated with each polling option; 
generating a customized cryptographic currency address for each of the plurality of polling options, based on the corresponding option identifier associated with each polling option, wherein the customized cryptographic currency address for each of the plurality of polling options is generated such that a prefix of that customized cryptographic currency address is set to the option identifier associated with the corresponding polling option; 
transferring a specified amount of cryptographic tokens to the customized cryptographic currency address for a selected one of the plurality of polling options, wherein the transfer is broadcast to a cryptographic currency network for confirmation and inclusion within a block chain ledger of the cryptographic currency network;
searching the block chain ledger for cryptographic currency addresses having a set of first-bits that match the option identifier associated with each of the plurality of polling options; 
determining a total number of cryptographic tokens associated with each cryptographic currency address resulting from the search of the block chain ledger;
calculating a value for each of the plurality of polling options based on the total number of cryptographic tokens associated with the corresponding cryptographic currency address resulting from the search of the block chain ledger; 
identifying the polling option for which the calculated value is highest relative to other polling options; and 
presenting, via a display of the computing device, a representation of the plurality of polling options, wherein the representation indicates the identified polling option as having the highest relative calculated value.
Claim 7:
(Currently Amended) A system comprising:

a processor; and

a memory having processor-readable instructions stored therein, which when executed by the processor cause the processor to perform a plurality of functions, including functions to:
retrieve polling data including a plurality of polling options and an option identifier associated with each polling option; 
generate a customized cryptographic currency address for each of the plurality of polling options, based on the corresponding option identifier associated with each polling option wherein the customized cryptographic currency address for each of the plurality of polling options is generated such that a prefix of that customized cryptographic currency address is set to the option identifier associated with the corresponding polling option; 
transfer a specified amount of cryptographic tokens to the customized cryptographic currency address generated for a selected one of the plurality of polling options, wherein the transfer is broadcast to a cryptographic currency network for confirmation and inclusion within a block chain ledger of the cryptographic currency network; 
search the block chain ledger for cryptographic currency addresses having a set of first-bits that match the option identifier associated with each of the plurality of polling options, based on the determination;
determine a total number of cryptographic tokens associated with each cryptographic currency address resulting from the search of the block chain ledger;
calculate a value for each of the plurality of polling options based on the total number of cryptographic tokens associated with the corresponding cryptographic currency address resulting from the search of the block chain ledger;
identify the polling option for which the calculated value is highest relative to other polling options; and 
present, via a display of the computing device, a representation of the plurality of polling options, wherein the representation indicates the identified polling option as having the highest relative calculated value.
Claim 13
(Previously Presented) A computer-readable non-transitory storage medium having instructions stored therein, which when executed by a computer cause the computer to perform a plurality of functions, including functions to:
retrieve polling data including a plurality of polling options and an option identifier associated with each polling option;
generate a customized cryptographic currency address for each of the plurality of polling options, based on the corresponding option identifier associated with each polling option wherein the customized cryptographic currency address for each of the plurality of polling options is generated such that a prefix of that customized cryptographic currency address is set to the option identifier associated with the corresponding polling option; 
transfer a specified amount of cryptographic tokens to the customized cryptographic currency address generated for a selected one of the plurality of polling options, wherein the transfer is broadcast to a cryptographic currency network for confirmation and inclusion within a block chain ledger of the cryptographic currency network;
search the block chain ledger for cryptographic currency addresses having a set of first- bits that match the option identifier associated with each of the plurality of polling options, based on the determination;
determine a total number of cryptographic tokens associated with each cryptographic currency address resulting from the search of the block chain ledger;
calculate a value for each of the plurality of polling options based on the total number of cryptographic tokens associated with the corresponding cryptographic currency address resulting from the search of the block chain ledger;
identify the polling option for which the calculated value is highest relative to other polling options; and
present, via a display of the computing device, a representation of the plurality of polling options, wherein the representation indicates the identified polling option as having the highest relative calculated value.


.

Reasons for Allowance
The following is an examiner’s statement of patent eligibility found in the claimed subject matter.  Under 2A prong 2 and 2B, the claimed subject matter is patent eligible.  The combination of the claim limitations, solve a problem rooted blockchain technology where crypto-currency allows users to cast votes in a centralized polling process. This centralized process sends currency for voting to a third party address instead of directly to the recipient.  Centralized crypto currency transfers provides a vulnerability to voting systems as centralized reception of currency can be circumvented.  Additionally, the claimed subject matter provides blockchain address routing that is unconventional. 
The following is an examiner’s statement for reasons for allowance:
The following is a statement of reasons for allowance for the indication of allowable subject matter: the prior art fails to teach or render obvious the limitation of independent claims.  The Applicant has claimed a decentralized blockchain voting system, storage medium and method.
Independent Method Claim 1 discloses a generating custom crypto currency addresses for polling options where for each polling options a prefix is generated that customizes the crypto-currency address which is set to the option identifier associated with the polling option. 
Independent system Claim 7 discloses a generating custom crypto currency addresses for polling options where for each polling options a prefix is generated that customizes the crypto-currency address which is set to the option identifier associated with the polling option. 

The following prior art references have been deemed most relevant to the allowed claim(s):
The closest prior art NPL (Cryptographic end to end Verifiablity for Real-World Elections by Aleksander Exxex) teaches a system/method for decentralized voting and generating crypto currency addresses. 
The closest prior art US Pub No. 2003/0088696 A1 by McCanne teaches a system and method for decentralized allocation routing to a plurality of addresses. The prior art teaches address prefix-based root domains in order to recognize shortest path routes with no dependence upon other groups of addresses.  
Method Claims 1-3 and 6; System Claims 7-10 and 12; Computer readable medium Claims 13-16 and 18 are allowed because Exxex and McCanne references as discussed above as the closest prior art of record fails to teach or render obvious a method/system/computer readable medium for decentralized voting and the process of generating custom crypto currency addresses for polling options where for each polling options a prefix is generated that customizes the crypto-currency address which is set to the option identifier associated with the polling option. 
While Exxex clearly teaches decentralized voting using cryto currency where the currency is routed to specific addresses Exxex fails to teach generating custom crypto currency addresses for polling options where for each polling options a prefix is 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697